UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                             CAMPANELLA, PENLAND, and WEIS *
                                 Appellate Military Judges

                               UNITED STATES, Appellee
                                            v.
                              Private E1 SEAN A. MECKER
                              United States Army, Appellant

                                       ARMY 20150533

                               Headquarters, Fort Carson
                   Douglas K. Watkins, Military Judge (arraignment)
                        Michael J. Hargis, Military Judge (trial)
       Lieutenant Colonel Stephanie D. Sanderson, Staff Judge Advocate (pretrial)
               Colonel Gregg A. Engler, Staff Judge Advocate (post-trial)

For Appellant: Lieutenant Colonel Charles A. Lozano, JA; Captain Heather L.
Tregle, JA; Captain Scott A. Martin, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Lieutenant Colonel Daniel D. Derner, JA; Captain Vincent S. Scalfani, JA (on
brief).


                                        28 July 2016
                                 ---------------------------------
                                 SUMMARY DISPOSITION
                                 ---------------------------------

WEIS, Judge:

          A military judge sitting as a special court-martial convicted appellant,
    pursuant to his pleas, of five specifications of wrongful use of a controlled
    substance (diazepam, methamphetamine, morphine, and marijuana) and larceny of
    nonmilitary property of a value of $500.00 or less, in violation of Articles 112a
    and 121, Uniform Code of Military Justice, 10 U.S.C. §§ 912a, 921 (2012)
    [hereinafter UCMJ]. The military judge sentenced appellant to be discharged with
    a bad-conduct discharge, to be confined for five months, and to be reduced to the
    grade of E-1. The military judge granted appellant eight days of pretrial
    confinement credit. The convening authority approved the adjudged sentence and
    the confinement credit.


*
    Judge WEIS took final action on this case while on active duty.
MECKER—ARMY 20150533

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises two assignments of error requiring discussion and relief.

                                  BACKGROUND

      The staff judge advocate recommendation (SJAR) did not list the offenses of
which appellant was convicted. Instead, the “corrected copy” of the Report of
Result of Trial (ROT) was attached to the SJAR, and thus incorporated by reference.
The ROT listed all five of appellant’s Article 112a convictions as “Drugs: Use
Schedule I, II, or III Drugs.” The convening authority’s action approved the
sentence without addressing the findings.

                             LAW AND DISCUSSION

       This court reviews questions of whether post-trial processing was completed
correctly de novo. United States v. Sheffield, 60 M.J. 591, 593 (C.A.A.F. 2004).
When a convening authority does not explicitly address findings in the action, the
convening authority implicitly approves the findings as reported in the SJAR.
United States v. Diaz, 40 M.J. 335, 337 (C.M.A. 1994). Where there is an
unresolvable ambiguity between the adjudged and approved findings, a case should
be returned for a new SJAR and convening authority initial action. United States v.
Alexander, 63 M.J. 269, 275-76 (C.A.A.F. 2006). Here, because we cannot
determine whether the convening authority considered and approved the adjudged
findings, we find unresolvable error.

       The military judge found appellant guilty of five violations of Article 112a.
Although the ROT does not reference the specific substance as to any of the five
specifications, we find that three of the specifications listed in the ROT are
misleading or incorrect. Specification 1 for “wrongfully using diazepam, a Schedule
IV controlled substance,” is indicated in the ROT as a “Schedule I, II, or III Drug.”
Specification 2 for “wrongfully using methamphetamine” and Specification 5 for
“wrongfully using marijuana” are both indicated in the ROT as “Schedule I, II, or III
Drugs.” Specifications 2 and 5 were charged under Article 112a(a)(b)(1), not
Article 112a(a)(b)(2) as the ROT indicates.

       The SJAR, which incorporates the ROT, provided the convening authority
with misleading and incorrect advice regarding the offenses of which appellant was
convicted. The only document that states the names of the offenses is the ROT, and
it misstates several of the offenses. As a result, we find prejudicial error and set
aside the action and return the case for a new SJAR and action.




                                          2
MECKER—ARMY 20150533


                                  CONCLUSION

       The convening authority’s action, dated 15 October 2015, is set aside. The
record of trial is returned to The Judge Advocate General for a new SJAR and action
by the same or a different convening authority in accordance with Article 60(c)-(e),
UCMJ.

      Senior Judge CAMPANELLA and Judge PENLAND concur.

                                      FOR THE
                                      FOR THE COURT:
                                              COURT:




                                      MALCOLM
                                      MALCOLM H.  H. SQUIRES,
                                                     SQUIRES, JR.
                                                              JR.
                                      Clerk of Court
                                      Clerk of Court




                                         3